192 F.2d 392
Joseph ROSENBLUM and Sadie Rosenblum, Copartners, Trading and Doing Business as Modern Manner Clothes, Petitioners,v.FEDERAL TRADE COMMISSION, Respondent.
No. 13.
Docket 21959.
United States Court of Appeals Second Circuit.
Argued November 14, 1951.
Decided November 29, 1951.

From an order of the Federal Trade Commission requiring the petitioners to cease and desist from using the word "free" in connection with certain advertising, Joseph Rosenblum and Sadie Rosenblum, petitioners, appeal.
Copal Mintz, New York City, for petitioners.
W. T. Kelley, Gen. Counsel, James W. Cassedy, Asst. Gen. Counsel, and Alan B. Hobbes, all of Washington, D. C., for the Federal Trade Commission.
Before AUGUSTUS N. HAND, CHASE and CLARK, Circuit Judges.
PER CURIAM.


1
Affirmed on authority of Federal Trade Commission v. Standard Education Society, 302 U.S. 112, 58 S.Ct. 113, 82 L.Ed. 141; Progress Tailoring Co. v. Federal Trade Commission, 7 Cir., 153 F.2d 103; and Charles of the Ritz Distributors Corp. v. Federal Trade Commission, 2d Cir., 143 F. 2d 676.